FILED
                                                                                       FEB" 3 2009
                             UNITED STATES DISTRICT COURT                        NANCY MAYER WHITIINGTON. Cl.EHK
                             FOR THE DISTRICT OF COLUMBIA                              u.s. DISTRICT COlIIr

KAREN McBRIEN,                                )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )
                                              )
                                                      Civil Action No.
                                                                           09     0197
FEDERAL BUREAU OF                             )
INVESTIGATION, et at.,                        )
                                              )
               Defendants.                    )


                                  MEMORANDUM OPINION

       This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. 1 The court will grant the application, and dismiss the

complaint.

       The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.C. § 1915(E)(I)(B). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only

claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. !d. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).




             Plaintiff has submitted two pleadings which appear to be duplicates. For purposes
ofthis Memorandum Opinion and Order, the court consolidates the two pleadings.

                                                  1
       Plaintiff alleges that various federal government agencies and contractors are conducting

surveillance on her in her home and as she travels, that other entities have conducted biomedical

and genetic experiments on her, and that other unidentified individuals are conspiring to harass

her and to deprive her of any assistance with her troubles. Plaintiff demands monetary damages

and injunctive relief. The court is mindful that complaints filed by pro se litigants are held to

less stringent standards than those applied to formal pleadings drafted by lawyers. See Haines v.

Kerner, 404 U.S. 519,520 (1972). Having reviewed plaintiffs complaint, it appears that its

factual contentions are baseless and wholly incredible. For this reason, the complaint is frivolous

and must be dismissed.

       An Order consistent with this Memorandum Opinion is issued separately.




                                                 2